EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney of Record Eric Strianese on August 15, 2022.
	The application has been amended as follows:

Claim 1 is replaced with the following text: 
A display device, comprising: 
a display panel in which an active area including a light emitting area and a peripheral area adjacent to the active area are defined; and 
an antenna unit comprising a main pattern, a first sub-pattern, and an antenna line, 
wherein the main pattern is disposed in the active area, transmits and/or receives a first signal, and operates at a first frequency, 
the antenna line is disposed on the display panel and extends from the main pattern, and 
the first sub-pattern is disposed in the active area, is spaced apart from the main pattern in a first direction, is capacitively coupled to the main pattern, and operates at a second frequency different from the first frequency, and 
a width from a first end of the main pattern to a second opposing end of the main pattern in a second direction crossing the first direction is smaller than a width from a first end of the first sub-pattern to a second opposing end of the first sub-pattern in the second direction, 
a second sub-pattern spaced apart from the first sub-pattern in the first direction,
wherein the second sub-pattern operates at a third frequency different from the first frequency and the second frequency and is capacitively coupled to the first sub-pattern. 

Claim 8 is cancelled. 

Claim 9 is replaced with the following text: The display device of claim 1, wherein the second sub-pattern is spaced apart from the main pattern with the first sub-pattern disposed therebetween.

Claim 11 is replaced with the following text:  
The display device of claim 1, wherein a width of the main pattern in the first direction is larger than a width of the first sub- pattern in the first direction, and the width of the main pattern in the first direction is larger than a width of the second sub-pattern in the first direction.

Claim 12 is replaced with the following text: 
The display device of claim 1, wherein each of the first sub-pattern and the second sub-pattern is provided in plural, and the plurality of first sub-patterns is spaced apart from one another with the main pattern disposed therebetween, and the plurality of second sub-patterns is spaced apart from one another with the main pattern disposed therebetween.



Claim 14 is replaced with the following text: 
The display device of claim 1, wherein the first signal is radiated from the main pattern and has a first frequency band, a second signal radiated from the first sub-pattern has a second frequency band, and a third signal radiated from the second sub-pattern has a third frequency band, and the first frequency band, the second frequency band, and the third frequency band are different from one another.

Allowable Subject Matter
	Claims 1-7, 9-28, and 31 are allowed. 
	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to suggest, disclose or teach, alone or in combination, the limitations of the claim 1 as a whole:
the first sub-pattern is disposed in the active area, is spaced apart from the main pattern in a first direction, is capacitively coupled to the main pattern, and operates at a second frequency different from the first frequency, and 
a width from a first end of the main pattern to a second opposing end of the main pattern in a second direction crossing the first direction is smaller than a width from a first end of the first sub-pattern to a second opposing end of the first sub-pattern in the second direction, 
a second sub-pattern spaced apart from the first sub-pattern in the first direction,
wherein the second sub-pattern operates at a third frequency different from the first frequency and the second frequency and is capacitively coupled to the first sub-pattern. 

The closest prior art of record fails to suggest, disclose or teach, alone or in combination, the limitations of the claim 10 as a whole:
the first sub-pattern is disposed in the active area, is spaced apart from the main pattern in a first direction, is capacitively coupled to the main pattern, and operates at a second frequency different from the first frequency; 
a second sub-pattern spaced apart from the first sub-pattern in the first direction, wherein the second sub-pattern operates at a third frequency different from the first frequency and the second frequency and is capacitively coupled to the first sub-pattern;
a width of the main pattern in a second direction crossing the first direction is smaller than a width of the first sub-pattern in the second direction, and the width of the first sub-pattern in the second direction is smaller than a width of the second sub-pattern in the second direction.

The closest prior art of record fails to suggest, disclose or teach, alone or in combination, the limitations of the claim 22 as a whole:
an antenna unit disposed on the display panel and overlapping the active area, wherein the antenna unit comprises: a patch antenna that operates at a first frequency and includes a line portion and a patch portion having a width larger than a width of the line portion; and a plurality of first sub-patterns that operates at a second frequency different from the first frequency and are spaced apart from one another with the patch portion disposed therebetween; and a plurality of second sub-patterns that operates at a third frequency different from the first frequency and the second frequency, and are spaced apart from the patch portion with the plurality of first sub-patterns respectively disposed therebetween, wherein a width of the patch portion is smaller than a width of each of the plurality of first sub-patterns, and the width of each of the plurality of first sub-patterns is smaller than a width of each of the plurality of second sub-patterns.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621   




/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621